Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-511/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,   1 of 147 PageID
                                                         Page1372   of 1566 #: 4918




                                   A-1378
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-511/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,   2 of 147 PageID
                                                         Page1373   of 1566 #: 4919
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-511/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,   3 of 147 PageID
                                                         Page1374   of 1566 #: 4920




                                   A-1380
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-511/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,  4 of 147 PageID
                                                         Page1375  of 1566 #: 4921




                                   A-1381
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-511/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,  5 of 147 PageID
                                                         Page1376  of 1566 #: 4922




                                   A-1382
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-511/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,  6 of 147 PageID
                                                         Page1377  of 1566 #: 4923
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-511/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,   7 of 147 PageID
                                                         Page1378   of 1566 #: 4924




                                   A-1384
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-511/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,  8 of 147 PageID
                                                         Page1379  of 1566 #: 4925
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-511/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,  9 of 147 PageID
                                                         Page1380  of 1566 #: 4926
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1381
                                                          10 of 147of 1566 #: 4927
                                                                   PageID




                                   A-1387
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-511/30/2020,
                                      Filed 12/07/20 PagePage1382
                                                2983378,  11 of 147of
                                                                   PageID
                                                                      1566 #: 4928




                                   A-1388
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-511/30/2020,
                                      Filed 12/07/20 PagePage1383
                                                 2983378, 12 of 147of
                                                                   PageID
                                                                      1566 #: 4929
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1384
                                                          13 of 147of 1566 #: 4930
                                                                   PageID
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-511/30/2020,
                                      Filed 12/07/20 PagePage1385
                                                 2983378, 14 of 147of
                                                                   PageID
                                                                      1566 #: 4931
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-511/30/2020,
                                      Filed 12/07/20 PagePage1386
                                                 2983378, 15 of 147of
                                                                   PageID
                                                                      1566 #: 4932
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-511/30/2020,
                                      Filed 12/07/20 PagePage1387
                                                2983378,  16 of 147of
                                                                   PageID
                                                                      1566 #: 4933
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-511/30/2020,
                                      Filed 12/07/20 PagePage1388
                                                2983378,  17 of 147of
                                                                   PageID
                                                                      1566 #: 4934
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1389
                                                          18 of 147of 1566 #: 4935
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1390
                                                          19 of 147of 1566 #: 4936
                                                                   PageID




                                   A-1396
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1391
                                                          20 of 147of 1566 #: 4937
                                                                   PageID




                                   A-1397
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1392
                                                          21 of 147of 1566 #: 4938
                                                                   PageID




                                   A-1398
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1393
                                                          22 of 147of 1566 #: 4939
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1394
                                                          23 of 147of 1566 #: 4940
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1395
                                                          24 of 147of 1566 #: 4941
                                                                   PageID




                                   A-1401
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1396
                                                          25 of 147of 1566 #: 4942
                                                                   PageID




                                   A-1402
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1397
                                                          26 of 147of 1566 #: 4943
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1398
                                                          27 of 147of 1566 #: 4944
                                                                   PageID




                                   A-1404
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1399
                                                          28 of 147of 1566 #: 4945
                                                                   PageID




                                   A-1405
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1400
                                                          29 of 147of 1566 #: 4946
                                                                   PageID




                                   A-1406
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1401
                                                          30 of 147of 1566 #: 4947
                                                                   PageID




                                   A-1407
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1402
                                                          31 of 147of 1566 #: 4948
                                                                   PageID




                                   A-1408
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1403
                                                          32 of 147of 1566 #: 4949
                                                                   PageID




                                   A-1409
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1404
                                                          33 of 147of 1566 #: 4950
                                                                   PageID




                                   A-1410
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1405
                                                          34 of 147of 1566 #: 4951
                                                                   PageID




                                   A-1411
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1406
                                                          35 of 147of 1566 #: 4952
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1407
                                                          36 of 147of 1566 #: 4953
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1408
                                                          37 of 147of 1566 #: 4954
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1409
                                                          38 of 147of 1566 #: 4955
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1410
                                                          39 of 147of 1566 #: 4956
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1411
                                                          40 of 147of 1566 #: 4957
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1412
                                                          41 of 147of 1566 #: 4958
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1413
                                                          42 of 147of 1566 #: 4959
                                                                   PageID




                                   A-1419
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1414
                                                          43 of 147of 1566 #: 4960
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1415
                                                          44 of 147of 1566 #: 4961
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1416
                                                          45 of 147of 1566 #: 4962
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1417
                                                          46 of 147of 1566 #: 4963
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1418
                                                          47 of 147of 1566 #: 4964
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1419
                                                          48 of 147of 1566 #: 4965
                                                                   PageID




                                   A-1425
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1420
                                                          49 of 147of 1566 #: 4966
                                                                   PageID




                                   A-1426
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1421
                                                          50 of 147of 1566 #: 4967
                                                                   PageID




                                   A-1427
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1422
                                                          51 of 147of 1566 #: 4968
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1423
                                                          52 of 147of 1566 #: 4969
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1424
                                                          53 of 147of 1566 #: 4970
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1425
                                                          54 of 147of 1566 #: 4971
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1426
                                                          55 of 147of 1566 #: 4972
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1427
                                                          56 of 147of 1566 #: 4973
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1428
                                                          57 of 147of 1566 #: 4974
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1429
                                                          58 of 147of 1566 #: 4975
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1430
                                                          59 of 147of 1566 #: 4976
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1431
                                                          60 of 147of 1566 #: 4977
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1432
                                                          61 of 147of 1566 #: 4978
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1433
                                                          62 of 147of 1566 #: 4979
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1434
                                                          63 of 147of 1566 #: 4980
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1435
                                                          64 of 147of 1566 #: 4981
                                                                   PageID




                                   A-1441
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1436
                                                          65 of 147of 1566 #: 4982
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1437
                                                          66 of 147of 1566 #: 4983
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1438
                                                          67 of 147of 1566 #: 4984
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1439
                                                          68 of 147of 1566 #: 4985
                                                                   PageID




                                   A-1445
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1440
                                                          69 of 147of 1566 #: 4986
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1441
                                                          70 of 147of 1566 #: 4987
                                                                   PageID




                                   A-1447
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1442
                                                          71 of 147of 1566 #: 4988
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1443
                                                          72 of 147of 1566 #: 4989
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1444
                                                          73 of 147of 1566 #: 4990
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1445
                                                          74 of 147of 1566 #: 4991
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1446
                                                          75 of 147of 1566 #: 4992
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1447
                                                          76 of 147of 1566 #: 4993
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1448
                                                          77 of 147of 1566 #: 4994
                                                                   PageID




                                   A-1454
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1449
                                                          78 of 147of 1566 #: 4995
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1450
                                                          79 of 147of 1566 #: 4996
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1451
                                                          80 of 147of 1566 #: 4997
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1452
                                                          81 of 147of 1566 #: 4998
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1453
                                                          82 of 147of 1566 #: 4999
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1454
                                                          83 of 147of 1566 #: 5000
                                                                   PageID




                                   A-1460
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1455
                                                          84 of 147of 1566 #: 5001
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1456
                                                          85 of 147of 1566 #: 5002
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1457
                                                          86 of 147of 1566 #: 5003
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1458
                                                          87 of 147of 1566 #: 5004
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1459
                                                          88 of 147of 1566 #: 5005
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1460
                                                          89 of 147of 1566 #: 5006
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1461
                                                          90 of 147of 1566 #: 5007
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1462
                                                          91 of 147of 1566 #: 5008
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1463
                                                          92 of 147of 1566 #: 5009
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1464
                                                          93 of 147of 1566 #: 5010
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1465
                                                          94 of 147of 1566 #: 5011
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1466
                                                          95 of 147of 1566 #: 5012
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1467
                                                          96 of 147of 1566 #: 5013
                                                                   PageID




                                   A-1473
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1468
                                                          97 of 147of 1566 #: 5014
                                                                   PageID




                                   A-1474
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1469
                                                          98 of 147of 1566 #: 5015
                                                                   PageID
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-511/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1470
                                                          99 of 147of 1566 #: 5016
                                                                   PageID




                                   A-1476
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1471
                                                         100 of 147ofPageID
                                                                      1566 #: 5017
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1472
                                                         101 of 147ofPageID
                                                                      1566 #: 5018
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1473
                                                         102 of 147ofPageID
                                                                      1566 #: 5019
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1474
                                                         103 of 147ofPageID
                                                                      1566 #: 5020
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1475
                                                         104 of 147ofPageID
                                                                      1566 #: 5021
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1476
                                                         105 of 147ofPageID
                                                                      1566 #: 5022
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1477
                                                         106 of 147ofPageID
                                                                      1566 #: 5023
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1478
                                                         107 of 147ofPageID
                                                                      1566 #: 5024
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1479
                                                         108 of 147ofPageID
                                                                      1566 #: 5025
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1480
                                                         109 of 147ofPageID
                                                                      1566 #: 5026
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1481
                                                         110 of 147ofPageID
                                                                      1566 #: 5027
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1482
                                                         111 of 147ofPageID
                                                                      1566 #: 5028
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1483
                                                         112 of 147ofPageID
                                                                      1566 #: 5029
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1484
                                                         113 of 147ofPageID
                                                                      1566 #: 5030
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1485
                                                         114 of 147ofPageID
                                                                      1566 #: 5031
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1486
                                                         115 of 147ofPageID
                                                                      1566 #: 5032
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1487
                                                         116 of 147ofPageID
                                                                      1566 #: 5033
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1488
                                                         117 of 147ofPageID
                                                                      1566 #: 5034
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1489
                                                         118 of 147ofPageID
                                                                      1566 #: 5035
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1490
                                                         119 of 147ofPageID
                                                                      1566 #: 5036
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1491
                                                         120 of 147ofPageID
                                                                      1566 #: 5037
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1492
                                                         121 of 147ofPageID
                                                                      1566 #: 5038
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1493
                                                         122 of 147ofPageID
                                                                      1566 #: 5039
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1494
                                                         123 of 147ofPageID
                                                                      1566 #: 5040
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1495
                                                         124 of 147ofPageID
                                                                      1566 #: 5041
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1496
                                                         125 of 147ofPageID
                                                                      1566 #: 5042
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1497
                                                         126 of 147ofPageID
                                                                      1566 #: 5043
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1498
                                                         127 of 147ofPageID
                                                                      1566 #: 5044
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1499
                                                         128 of 147ofPageID
                                                                      1566 #: 5045
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1500
                                                         129 of 147ofPageID
                                                                      1566 #: 5046




 GRACE GILL, an intern at The Law Office of Ronald L. Kuby, does hereby declare
 that,

 1.      I am an intern at the Law Office of Ronald L. Kuby, attorneys for Jesse

 Friedman. I submit this Declaration in support of Mr. Friedman’s Motion Pursuant to 28

 U.S.C. § 2.44 for Authorization to File a Successive Petition for Writ of Habeas Corpus. I

 am fully familiar with the facts and circumstances set out below based on my personal

 knowledge, my review of files maintained by my law office, and information provided to

 me by other knowledgeable individuals.

 2.    The purpose of this Declaration is to put before the Court a) a summary of the

 allegations brought against Jesse in the Nassau County Indictments ​67104 (December 7,

 1987), 67430 (February 1, 1988), 69783 (November 7, 1988); b) the attributions of

 specific allegations to the complaining “Doe” witnesses; c) a summary of the three

 investigative phases of the original, 1987-1988 Nassau County Police Department

 investigations into the Friedmans; and d) an analysis of the allegations in light of the

 exculpatory statements provided by the 12 non-complaining students from the Friedman

 classes in which abuse was alleged.

 3.    The counts charged against Jesse Friedman were all alleged to have occurred at the

 Friedman home, located at 17 Piccadilly Road, Great Neck, New York.

 4.    The counts charged against Jesse Friedman were all alleged to have occurred

 during computer classes which took place in a small room on the ground floor of the

 Friedman home. Created by Gavin de Becker and Emily Horowitz, in their paper,




                                        A-1506
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1501
                                                         130 of 147ofPageID
                                                                      1566 #: 5047




 “Destruction of Innocence, The Friedman Case: How Coerced Testimony & Confessions

 Harm Children, Families & Communities for Decades After the Wrongful Convictions

 Occur”, National Center for Reason and Justice (May 2013), the following

 representations, true and to scale, are of the small room in which the Friedman computer




 classes occurred:

                     Exhibit 2 - ​Computer Classroom in the Friedman Home




                      Exhibit 3 - ​Exposed view from outside the classroom

                               THE THREE INDICTMENTS

 5.      Jesse was charged with a total of 235 counts in the 1988 Nassau County

 Indictments 67104, 67430, 69783. There were 14 Complaining “Doe” witnesses who

 were responsible for the allegations underlying the 235 counts.

                          Indictment 67104 (“The 1st Indictment”)



                                          A-1507
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1502
                                                         131 of 147ofPageID
                                                                      1566 #: 5048




 6.     Of the 54 charges brought in the first indictment, 10 were brought against Jesse.

 Four complaining witnesses were named in these 10 counts: William Doe (named in four

 counts)​1​, Barry Doe (two), and Kenneth Doe (four).

                          Indictment 67430 (“The 2nd Indictment”)

 7.     Of the 68 charges brought in the second indictment, 29 were brought against Jesse.

 Six complaining witnesses were named in these 29 counts: Dennis Doe (four), Stephen

 Doe (one), Richard Doe (two), Keith Doe (two), Fred Doe (eight), and Edward Doe (10).

                          Indictment 69783 (“The 3rd Indictment”)

 8.     Of the 302 charges brought in the third indictment, 198 made allegations against

 Jesse. Seven complaining witnesses were named in these 198 counts: William Doe (34),

 Dennis Doe (27), Daniel Doe (54), James Doe (29), Lawrence Doe (10), Patrick Doe (9),

 and Gregory Doe (35).

                            TRAJECTORY OF ALLEGATIONS

 9.     The proportion of each indictment which charged Jesse increased with each

 indictment. Jesse is named in 10 counts (18.52%) of the 1st Indictment, 27 counts

 (39.71%) of the 2nd Indictment, and 198 counts (65.56%) of the 3rd Indictment; a

 65.12% increase from Indictment 1 to Indictment 2, and a 254% increase from

 Indictment 2 to 3. The 1st Indictment charged Jesse with zero counts alleging sodomy;

 the 2nd Indictment charged him with six counts of sodomy in the first degree (a class B

 1
  In this section, the numeral in parenthetical will refer to the number of counts in which a
 particular complaining witness was named in an indictment.



                                            A-1508
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1503
                                                         132 of 147ofPageID
                                                                      1566 #: 5049




 felony), and the 3rd Indictment charged him with 127 counts of sodomy in the first

 degree, a 188.6% increase. The following graph illustrates the enormous increase both in

 number of counts and in severity of charges from the 1st Indictment to the 3rd

 Indictment.




                    THREE PHASES OF THE INVESTIGATION

 10.   The Rice Report disclosed previously unknown information about the three phases

 of the original investigation. The following graphic demonstrates how many times each

 of the 14 complaining witnesses was visited by detectives, on what date (if known), and

 whether a formal statement was taken (as noted by the dates highlighted in blue). It is

 noteworthy that, according to the Rice Report, at least ten interviews were conducted




                                       A-1509
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1504
                                                         133 of 147ofPageID
                                                                      1566 #: 5050




 with children that yielded no formal statement — of course, the 25 formal statements that

 were taken have never been disclosed to the defense.

 11. The names highlighted in red are the nine complaining witnesses whom the

 Conviction Review team did ​not ​interview​2​. The counts attributed to these nine

 individuals make up more than 70% of the charges brought against Jesse Friedman; three

 of the four complaining witnesses to whom the highest number of counts in the

 indictments were attributed were not interviewed in the Conviction Review process.




                                 WILLIAM DOE AND DENNIS DOE

 12.       Two of the four complaining witnesses whose testimony yielded the greatest

 number of indictment counts naming Jesse Friedman were named in multiple indictments

 — William Doe was named in the first and third; Dennis Doe was named in the second

 and third. The extreme increase in the severity and number of allegations made by

 2
   ​See ​Trivedi Decl. at fn. 2. The numbers listed in the ‘Witness’ column are the anonymous identifiers referenced in
 the Rice Report. An analysis of all available data enabled me to identify who each complaining witness was and
 what they were anonymously identified as in the Rice Report.




                                                    A-1510
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1505
                                                         134 of 147ofPageID
                                                                      1566 #: 5051




 William between the first and third indictments, and Dennis between the second and third

 indictments, is noteworthy, and described at length ​herein.

 13.        In the 1st Indictment William Doe set forth allegations underlying 4 counts of

 Endangering the Welfare of a Minor (which allegedly occurred between October, 1986 -

 January, 1986). In the 3rd Indictment, that number rose to 34 charges - 11 of which

 included Sodomy - and allegedly occurred both prior to (March, 1986 - July 1986) and at

 the same time as (September, 1986 - December, 1986) the charges in Indictment 1. Put

 another way, William Doe recalled ​the most egregious, violent conduct (with multiple

 allegations naming the presence of additional perpetrators), ​later in his discussions with

 law enforcement. This pattern, and the specific allegations made by William Doe in each

 indictment both raise questions about the integrity of his testimony.​3


     FIRST INDICTMENT                         THIRD INDICTMENT

     The     Defendant touched Arnold Friedman touched his penis to the anus of William Doe
     Friedman’s penis in front of the victim while Ross Goldstein held William down (1);
     (45);                                   Friedman engaged in “deviate sexual intercourse” with
     The Defendant touched his penis to the  William Doe by “forcible compulsion (2);
     anus of Arnold Friedman in front of the Goldstein engaged in “deviate sexual intercourse” with
     victim (46);                            William Doe while Jesse held him down (3);
     The Defendant did touch the penis of a Jesse and Goldstein engaged in deviate sexual intercourse
     child under the age of sixteen years of with William Doe by forcible compulsion (4);
     age in the victim’s presence (49);
                                              The Defendant did place his mouth on the victim’s penis
     The Defendant did the following: 1 - the (35);
     Defendant did touch the penis of Arnold
     Friedman in front of the victim; 2 - the Defendant engaged in deviate sexual intercourse by forcible
     Defendant did touch his penis to the compulsion (36);
     anus of Arnold Friedman in front of the The Defendant did contact the victim's anus with the
     victim; 3 - the Defendant did touch the Defendant’s penis (37);


 3
     The numbers that appear in parentheticals reflect the count number of the Indictment.



                                                A-1511
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1506
                                                         135 of 147ofPageID
                                                                      1566 #: 5052




  penis of a child under the age of sixteen The Defendant did photograph the victim engaged in a game
  years of age in the victim’s presence entitled "Simon Says" wherein acts of sexual abuse were
  (53).                                     committed (191);
                                          The Defendant did photograph the victim engaged in a game
                                          entitled "Leap Frog" wherein acts of sexual abuse were
                                          committed (192);
                                          The Defendant did photograph the victim engaged in a game
                                          entitled "Super Hero" wherein acts of sexual abuse were
                                          committed (193);
                                          The Defendant did rub his penis on the victim’s back (207);
                                          The victim observed children engaged in sexual acts at the
                                          direction of the Defendant during a game entitled “Leap
                                          Frog” (222);
                                          The victim observed children engaged in sexual acts at the
                                          direction of the Defendant during a game entitled “Leap
                                          Frog” (223);
                                          The victim observed children engaged in sexual acts at the
                                          direction of the Defendant during a game entitled “Leap
                                          Frog” (224);
                                          The victim observed children engaged in sexual acts at the
                                          direction of the Defendant during a game entitled “Simon
                                          Says” (225);
                                          The victim observed children engaged in sexual acts at the
                                          direction of the Defendant during a game entitled “Simon
                                          Says” (226);
                                          The victim observed children engaged in sexual acts at the
                                          direction of the Defendant during a game entitled “Simon
                                          Says” (227);
                                          The victim observed children engaged in sexual acts at the
                                          direction of the Defendant during a game entitled “Simon
                                          Says” (228);
                                          The victim observed children engaged in sexual acts at the
                                          direction of the Defendant during a game entitled “Simon
                                          Says” (229);
                                          The victim observed children engaged in sexual acts at the
                                          direction of the Defendant during a game entitled “Super
                                          Hero” (230);




                                            A-1512
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1507
                                                         136 of 147ofPageID
                                                                      1566 #: 5053




                                    The victim observed children engaged in sexual acts at the
                                    direction of the Defendant during a game entitled “Super
                                    Hero”(231);
                                    The victim observed the Defendant’s exposed penis (232);
                                    The victim observed the Defendant masturbating into a cup
                                    (233);
                                    The victim observed the Defendant touch the penis of Ross
                                    Goldstein (234);
                                    The victim observed the Defendant touch the penis of Ross
                                    Goldstein (235);
                                    The victim observed the Defendant touch the penis of Ross
                                    Goldstein (236);
                                    The victim observed the Defendant touch the penis of Ross
                                    Goldstein (237);
                                    The victim observed the Defendant touch the penis of Ross
                                    Goldstein (238);
                                    The victim observed children engaged in sexual acts at the
                                    direction of the Defendant during a game entitled “Hora
                                    bora Alice” (239).
                                    The Defendant did contact the victim’s anus with the
                                    Defendant Friedman’s penis while Defendant Goldstein was
                                    holding the victim (5);
                                    The Defendant engaged in deviant sexual intercourse with
                                    William Doe by forcible compulsion (6);
                                    The Defendant Goldstein did contact the victim’s anus with
                                    the Defendant Goldstein’s penis while the Defendant
                                    Friedman held the victim (7);
                                    The Defendants engaged in deviant sexual intercourse with
                                    William Doe by forcible compulsion (8);
                                    The victim observed the Defendant licking m&m’s from a
                                    child’s underpants (254).

 14.   In the 2nd Indictment Dennis Doe is named in four charges against Jesse (2

 allegedly occurred between January, 1986 - March, 1986 and the remaining two, between

 April, 1986 - June 1986). In the 3rd Indictment, Mr. Friedman was named in 25 charges

 by Dennis Doe, 16 of which charge Jesse with Sodomy.



                                      A-1513
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1508
                                                         137 of 147ofPageID
                                                                      1566 #: 5054




  SECOND INDICTMENT                        THIRD INDICTMENT

  The Defendant did contact the victim’s   Defendant Goldstein did contact the victim’s anus with the
  anus with the Defendant’s penis (7);     Defendant’s penis while the Defendant Goldstein held the
  The Defendant did touch the victim’s     victim (9);
  penis (31).                              Defendant did contact the victim’s anus with the
  The Defendant did contact the victim’s   Defendant’s penis (10);
  anus with the Defendant’s penis (8);     Defendant Friedman did contact the victim's anus with the
                                           Defendant Friedman’s penis while the Defendant Goldstein
  The Defendant did touch the victim’s     held the victim (11);
  penis (32).                              The Defendant engaged in deviate sexual intercourse with
                                           the victim by forcible compulsion (12);
                                           The Defendant Goldstein did contact the victim's anus with
                                           the Defendant Goldstein’s penis while the Defendant
                                           Friedman held the victim (13);
                                           The Defendant engaged in deviate sexual intercourse with
                                           Dennis doe by Forcible compulsion (14);
                                           The Defendant did place his mouth on the victim’s penis
                                           while John Roe held the victim (15);
                                           The Defendant engaged in deviate sexual intercourse with
                                           Dennis Doe by forcible compulsion (16);
                                           The Defendant did place his mouth on the victim’s penis
                                           while Wayne Roe held the victim (17);
                                           The Defendant engaged in deviate sexual intercourse with
                                           Dennis doe by forcible compulsion (18);
                                           The Defendant did photograph the victim while he was
                                           being sexually abused by others (201);
                                           The Defendant did photograph the victim while he was
                                           being sexually abused by others (202);
                                           The Defendant did photograph the victim while he was
                                           being sexually abused by others (203);
                                           The Defendant did photograph the victim while he was
                                           being sexually abused by others (204);
                                           The Defendant did touch his penis (210);
                                           The Defendant did touch his penis (211);
                                           The Defendant did touch his penis (212);
                                           The Defendant did contact the victim’s anus with the
                                           Defendant’s penis while Wayne Roe held the victim (19);
                                           Defendant engaged in deviate sexual intercourse with
                                           Dennis Doe by forcible compulsion (20);




                                             A-1514
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1509
                                                         138 of 147ofPageID
                                                                      1566 #: 5055




                                       Defendant did contact the victim’s anus with the
                                       Defendant’s penis while Arnold Friedman held the victim
                                       (21);
                                       Defendant engaged in deviate sexual intercourse with
                                       Dennis Doe, by forcible compulsion (22);
                                       The Defendant did contact the victim’s anus with the
                                       Defendant’s penis while Arnold Friedman held the victim
                                       (23);
                                       Defendant engaged in deviate sexual intercourse with
                                       Dennis Doe by forcible compulsion (24);
                                       The Defendant did touch the victim’s penis (215);
                                       The Defendant did touch the victim’s penis (216).


                                “VICTIM OBSERVED”
 15.   Dozens of counts involve a witness testifying at the grand jury that they “observed”

 Jesse Friedman engage in inappropriate and abusive acts ​involving either other victims,

 or physical evidence​. By definition, these acts can be corroborated. And yet, many of

 them are either not corroborated, or utterly refuted. The Rice Report does not engage in

 this analysis, or acknowledge which counts have been refuted; as such, the defense has

 taken it upon itself to summarize these troubling results here.

        11 counts charging Jesse allege that the victim “observed the defendant touch the
        penis of Ross Goldstein.” And yet, Ross Goldstein denies, categorically, that any
        such thing took place.


        7 counts charging Jesse allege that the victim “observed the defendant compelling
        children to expose their penises while the defendant measured them” and yet, not a
        single child, claims that the defendant measured their penis.


        3 counts charging Jesse allege that the victim “observed the defendant hit ​several
        boys” and yet not one (let alone several) boys allege being hit by Jesse.




                                         A-1515
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1510
                                                         139 of 147ofPageID
                                                                      1566 #: 5056




        11 counts charging Jesse allege that the victim “observed the defendant”
        photograph inappropriate conduct, and yet ​not a single photograph was ever
        recovered.


                      RECONSTRUCTED CLASS ROSTERS

 16.    Since Arnold and Jesse’s arrest, law enforcement has possessed each and every

 class roster that documents the identities of the computer class students as well as the

 classes which they attended. In 1987 Arnold and Jesse thus devoted tremendous time and

 energy to reconstructing class rosters in order to identify the specific classes in which

 abuse was being alleged (Arnold and Jesse had run dozens of classes over the course of

 several years with potentially hundreds of students) and potential exculpatory witnesses.

 What follows is an analysis based upon those reconstructions — because the indictments

 made out allegations attributed to specific complaining witnesses in specific time periods,

 and because the identities of the fourteen complaining witnesses has been in the defense’s

 possession since 1988, much can be known about each class in which abuse was alleged.

 Of Arnold and Jesse’s hundreds of students, this analysis only accounts for responsive

 witnesses - students from whom the Conviction Review and defense team have obtained

 statements.

 17.    The following chart indicates who, of the 14 complaining “Doe” witnesses, was in

 class with who, and which class(es) they were enrolled in.




                                        A-1516
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1511
                                                         140 of 147ofPageID
                                                                      1566 #: 5057




 18.   Five original complaining witnesses - Dennis Doe, Keith Doe, Stephen Doe, Barry

 Doe, and Kenneth Doe - have all repudiated their allegations against Jesse. ​A sixth -

 James Doe - recanted every allegation made involving Ross Goldstein. Allegations

 involving Ross Goldstein constituted 60% of the original counts returned as a result of

 James Doe’s testimony.

 19.   12 former computer students - Dan Aibel, ADA Jesse Aviram, Chris Blaha,

 Michael Epstein, James Forest, Ron Georgalis, Michael Kanefsky, Rafe Lieber, Shahar

 Lushe, Gary Meyers, Jeff Meyers (who, today, goes by Jeff Leff), and David Zarrin - all

 of whom attended at least one of each of the classes in which abuse was alleged by the

 original complaining witnesses, have clearly and unequivocally asserted that no sexual

 abuse took place.




                                      A-1517
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1512
                                                         141 of 147ofPageID
                                                                      1566 #: 5058




 20.      The following visual demonstrates the manner in which the allegations attributed

 to William, Daniel, Edward, Fred, Lawrence, and Patrick Doe have been impeached by

 the recantations of the five complaining witnesses and the exculpations of the 12 former

 students. Because the prosecution has questioned the credibility of both Richard and

 Gregory, and taking into account the recantations and exculpations of complaining and

 non-complaining witnesses, there is not a single complaining witness who remains

 unimpeached.




 21.      Taken together - the partial and full recantations by the 14 complaining witnesses,

 the impeachment by the unambiguous testimony of their classmates and peers, and the

 2013 recantation by Mr. Goldstein - there does not appear to be a single complaining

 witness who remains unimpeached or uncontradicted.

 Dated:         New York, NY
                November 5, 2020



                                          A-1518
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-5 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1513
                                                         142 of 147ofPageID
                                                                      1566 #: 5059




                                   A-1519
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1514 of 1566   Case 2:06-cv-03136-JS Document 37-5 Filed 12/07/20 Page 143 of 147 PageID #: 5060
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1515 of 1566   Case 2:06-cv-03136-JS Document 37-5 Filed 12/07/20 Page 144 of 147 PageID #: 5061
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1516 of 1566   Case 2:06-cv-03136-JS Document 37-5 Filed 12/07/20 Page 145 of 147 PageID #: 5062
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1517 of 1566   Case 2:06-cv-03136-JS Document 37-5 Filed 12/07/20 Page 146 of 147 PageID #: 5063
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1518 of 1566   Case 2:06-cv-03136-JS Document 37-5 Filed 12/07/20 Page 147 of 147 PageID #: 5064
